t c summary opinion united_states tax_court olivier defernez petitioner v commissioner of internal revenue respondent docket no 13195-10s filed date olivier defernez pro_se chad martinelli and lindsey munyer student for respondent jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issues for decision are whether petitioner as the noncustodial_parent is entitled to a dependency_exemption deduction for his minor child and whether petitioner is entitled to a child_tax_credit background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time he filed his petition petitioner resided in california petitioner and his former wife kelly defernez ms defernez had one child tdd born in ms defernez and petitioner divorced in they lived apart throughout pursuant to the divorce decree dated date legal custody of tdd was awarded jointly to petitioner and ms defernez ms defernez was given primary custody petitioner was required to pay support for tdd of dollar_figure per month paragraph of the divorce decree states husband petitioner and wife ms defernez agree that husband will be entitled to claim the minor child as dependent on his income_tax return both husband and wife agree they will file their individual_income_tax_return sec_1the court refers to minor children by their initials see rule a consistent with the terms of the present provision it is the intention of the parties that the income_tax consequences of any dependent_exemption and or deduction regarding their minor child be interpreted consistently with the present agreement pursuant to the requirements of the domestic relations tax_reform_act_of_1984 and any amendments and the sec_152 as amended husband and wife agree to transfer their dependency_exemptions in accordance with the present agreement and upon remand by the other to provide a written declaration in such form as provided by the internal_revenue_service declaring their intentions regarding claims for such dependency_exemptions related to their minor child paragraph of the divorce decree states notwithstanding the above or any other provision in this agreement any parent whether husband or wife that is not current on his or her child_support obligation then that party whether husband or wife in no event shall be entitled to claim any dependency_exemption and or dependent credit related to the child petitioner satisfied his child_support obligation for tdd did not live with petitioner for more than half of petitioner timely filed his federal_income_tax return claiming a dependency_exemption deduction for tdd and a child_tax_credit of dollar_figure petitioner did not attach a copy of the divorce decree or attach form_8332 release of claim to exemption for child of divorced or separated parents to his federal_income_tax return despite the agreement of the spouses as set forth in paragraph of the divorce decree ms defernez claimed a dependency_exemption deduction for tdd on her federal_income_tax return in the notice_of_deficiency to petitioner respondent disallowed the claimed dependency_exemption deduction for tdd and the child_tax_credit discussion petitioner has the burden of establishing that respondent’s determinations in the notice_of_deficiency are wrong see rule a 290_us_111 i dependency_exemption deduction sec_151 allows a taxpayer to deduct an annual exemption_amount for each individual who is a dependent as defined in sec_152 of the taxpayer for the taxable_year as pertinent herein sec_152 defines the term dependent as a qualifying_child sec_152 or a qualifying_relative sec_152 a qualifying_child respondent concedes that tdd is petitioner’s child the child of a taxpayer is a qualifying_child if that child has the same principal_place_of_abode as the taxpayer for more than one- half of the taxable_year and meets an age restriction and self- support prohibition that are not at issue here sec_152 sec_7491 provides that under certain circumstances the burden_of_proof with respect to factual matters shifts to respondent petitioner neither alleged nor established that this section is herein applicable regardless we resolve the case on the preponderance_of_the_evidence not on an allocation of the burden_of_proof rendering the issue as to which party has the burden_of_proof moot see 131_tc_185 petitioner admitted that during tdd did not reside with him for more than one-half of the year a custodial_parent may release his her claim to the dependency_exemption by signing a written declaration as provided in the regulations sec_152 and the noncustodial_parent may claim the exemption by attaching the declaration to his or her federal_income_tax return sec_152 pursuant to its authority the internal_revenue_service issued form_8332 to enable a noncustodial_parent to satisfy the written declaration requirement of sec_152 ms defernez did not sign a form_8332 or similar declaration stating that she would not claim the dependency_exemption deduction for tdd in indeed ms defernez claimed a dependency_exemption deduction for tdd for herself on her federal_income_tax return petitioner maintains that the divorce decree is sufficient documentation for him to claim a dependency_exemption deduction for tdd for the reasons set forth below we disagree initially we note that petitioner did not attach the divorce decree to his federal_income_tax return in any case the commissioner requires that if a taxpayer does not use form_8332 the statement used by the taxpayer must conform to the substance of form_8332 in that regard the taxpayer is required to furnish the names of the children the years for which the claims were released the signature of the custodial_parent the social_security_number of the custodial_parent the date of the custodial parent’s signature and the name and social_security_number of the parent claiming the exception see 114_tc_184 affd sub nom 293_f3d_1208 10th cir the divorce decree does not meet these requirements rather it merely sets forth the circumstances whereby petitioner can claim the dependency_exemption deduction if he is current on his child_support payments importantly it does not specify the years to which it applies consequently the divorce decree does not qualify as a written declaration within the meaning of sec_152 see id we therefore hold that tdd is not petitioner’s qualifying_child for see irions v commissioner tcmemo_2009_96 b qualifying_relative petitioner may still claim a dependency_exemption deduction for tdd if tdd is deemed to be his qualifying_relative for the child of a taxpayer to be a qualifying_relative the taxpayer must provide over one-half of that child’s support for the year the child must meet certain income restrictions not at issue here and the child must not be the qualifying_child of another taxpayer during the year sec_152 as a result of our holding above tdd was the qualifying_child of ms deferenz and therefore cannot be petitioner’s qualifying_relative for in addition in order for petitioner to establish that he provided more than one-half of tdd’s total support during he must establish the total amount of support from all sources provided to tdd during see 73_tc_963 56_tc_512 sec_1_152-1 income_tax regs the term ‘support’ includes food shelter clothing medical and dental care education and the like sec_1 a i income_tax regs the total amount of support for each claimed dependent provided by all sources during the year at issue must be shown by compelling evidence blanco v commissioner supra pincite if the amount of total support is not shown and cannot be reasonably inferred from the competent evidence available to us then it is not possible to conclude that the taxpayer furnished more than one-half of the total amount of support id pincite 46_tc_515 the parties stipulated that petitioner made all required child_support payments for but petitioner did not establish the total amount of tdd’s support from all sources throughout the year the statute is specific with respect to the requirements a taxpayer must meet in order to be eligible to claim an individual as a qualifying_relative petitioner did not satisfy these requirements therefore petitioner has not carried his burden of establishing that for tdd is his qualifying_relative see horsley v commissioner tcmemo_2009_47 c conclusion because petitioner has not established that tdd is either his qualifying_child or a qualifying_relative for purposes of sec_152 petitioner is not entitled to a dependency_exemption deduction for tdd for ii child_tax_credit subject_to limitations based on adjusted_gross_income sec_24 provides a credit with respect to each qualifying_child of the taxpayer sec_24 defines the term qualifying_child as a qualifying_child of the taxpayer as defined in sec_152 who has not attained the age of as discussed supra pp tdd is not petitioner’s qualifying_child as defined in sec_152 thus petitioner is not entitled to the sec_24 child_tax_credit with respect to tdd for to reflect the foregoing decision will be entered for respondent
